HOWERTON, Judge,
concurring.
I concur with the result affirming the Fayette Circuit Court’s denial of Goodlet’s CR 60.02 motion. However, I do not concur with the criticism of the Kentucky Supreme Court and Court of Appeals’ publication policies. While we are often criticized for not publishing all opinions, or at least more opinions, I believe we would be criticized more if we published everything. Many critics fail to appreciate the extra cost to the bench and expense to the bar which would result. The benefits from more printed material will not offset the detriments of such a change.
In my opinion, our present policy concerning publication is adequate. If there is any problem, it results from the way the policy is applied by the panel or the court which produced the opinion. The guidelines for the Court of Appeals allow that we recommend publication if the opinion:
(1) Establishes a new rule of law, alters or modifies an existing rule, or applies an established rule to a novel fact situation;
(2) Involves an issue of continuing public interest;
(3) Involves an issue of continuing interest to the state judiciary and the practicing bar;
(4) Criticizes existing law;
(5) Resolves an apparent conflict of authority.
There is absolutely no reason for publishing every decision by an appellate court. Most cases involve legal questions which have been decided several times before, and the new opinion will add little or nothing to the law. Frequently, an appeal can be disposed of simply and briefly by indicating that a previous decision is disposi-tive of the new appeal.
It takes considerably more time and effort to produce an opinion for publication. In published opinions, the facts are extremely important and must be recited extensively, for it is on the basis of the facts that distinctions can be made in future decisions. It is not necessary to write such an extensive opinion when it is written primarily for the litigants and their respective counsel. If we adopted a rule that all opinions must be published, the additional workload would require several more appellate judges, unless we wrote and published the abbreviated opinions, which would only increase the publication expenses.
Publishing all opinions will not solve every problem. It should help avoid some inconsistencies, but it would not have helped Goodlet. Publishing his would not have freed him. In his case, the court refused to extend Workman v. Commonwealth, Ky., 580 S.W.2d 206 (1979), which involved an offer by a prosecutor, to Good-let’s “deal” which was an offer by a policeman. Clearly, our Supreme Court had no good reason to require the trial court to honor a statement by a policeman that Goodlet would not be prosecuted, if he took a polygraph test and passed it. What did Goodlet have to lose? If he took the test and failed it, that information could not be used against him, nor could the fact that he passed the test be used to acquit him.
*294Johns v. Commonwealth, 88-CA-366-MR, would possibly have reached a different result had Goodlet been published, but maybe not. The facts in the two cases were very different. Johns made a “deal” to help the police. He put himself at great risk by allowing himself to be “wired” for recording and then visiting an inmate in a jail to obtain information. This exceptional situation deserved more approval than did Goodlet’s. The Commonwealth did not seek review of the reversal of Johns’ conviction. Although the legal principle in these cases seems to be that only a prosecutor can make binding agreements on whether to prosecute, it may be that true justice was done in the Johns case, and the prosecutor did not want to push the issue any further. There may also have been good reason why no one wanted the Johns opinion published.
Cases differ, distinctions must be made, and precedents are broadened, narrowed, and sometimes overruled. Many decisions should be published, but many need not be. It is not likely that a claim of discrimination based on a failure to publish an opinion will ever be an acceptable reason to set aside a conviction on the ground of a denial of due process.
Goodlet has presented a novel argument, but to use an old cliche, “that dog won’t hunt.” The judgment of the Fayette Circuit Court must be affirmed.